           Case 19-20525           Doc 4    Filed 01/22/19     Entered 01/22/19 11:10:33            Desc Main
                                               Document        Page 1 of 3                                    AMENDED
                                       UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF TENNESSEE

In re: (1) Vickie LaVerne Hall                                 Case No. 19-20525

       (2)

Debtor(s).                                                     Chapter 13

                                                  CHAPTER 13 PLAN



ADDRESS:                 (1) 2946 Lotus Road, Memphis, TN 38109              (2)


PLAN PAYMENT:
DEBTOR (1) shall pay $200.00          weekly,    every two weeks,      semi-monthly, or      monthly

     PAYROLL DEDUCTION from: Crestline Hotels and Resorts
                             175 Peabody Place
                             Memphis, TN 38103

OR      DIRECT PAY.


DEBTOR (2) shall pay ____________________            weekly,        every two weeks,      semi-monthly, or     monthly
     PAYROLL DEDUCTION from:
OR      DIRECT PAY.



1. THIS PLAN [Rule 3015.1 Notice]:

 (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                             Yes      No

 (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF
                                                                                                             Yes          No
 THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]

 (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                           Yes          No



2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:            Included in Plan; OR     Not included in Plan; Debtor(s) to provide proof of insurance at
§341meeting.
4. DOMESTIC SUPPORT:
Paid by:     Debtor(s) directly,     Wage Assignment, OR       Trustee to:
                                                Monthly Payment
-NONE-


5. PRIORITY CLAIMS:

-NONE-
           Case 19-20525        Doc 4        Filed 01/22/19      Entered 01/22/19 11:10:33           Desc Main
                                                Document         Page 2 of 3
6. HOME MORTGAGE CLAIMS:
Paid by:      Paid directly by debtor(s); OR     Paid by Trustee to:
                                                                                          Monthly Payment

 Bank of America     paid outside the plan
 Franklin Credit                                                                           250.00




7. SECURED CLAIMS:
[Retain lien 11 U.S.C. §1325 (a)(5)]             Value of Collateral    Rate of Interest      Monthly Plan Payment:




8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
[Retain lien 11 U.S.C. §1325 (a)]              Value of Collateral     Rate of Interest       Monthly Plan Payment:
-NONE-


9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
REASONABLE DISPOSAL OF COLLATERAL:

Capital One             2012 GMC Acadia paid outside the plan by codebtor


10. SPECIAL CLASS UNSECURED CLAIMS:
                     Amount             Rate of Interest                 Monthly Plan Payment:
-NONE-


11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

-NONE-


12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD
BY THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11
U.S.C.§522(f):




13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $1,622.75.


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS
         Case 19-20525         Doc 4     Filed 01/22/19        Entered 01/22/19 11:10:33   Desc Main
IS:                                         Document           Page 3 of 3
         OR,
         THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
      FINAL BAR DATE.


16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:


-NONE-


17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.


18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED
ACCEPTANCE OF PLAN.


19. NON-STANDARD PROVISIONS(S):
__________________________________________.
ANY NON-STANDARD PROVISIONS STATED ELSEWHERE IS VOID.


20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED
IN PROVISION 19.


/s/ John Dunlap
                                                       DATE: 01/18/2019
Attorney

Debtor(s)' Attorney Signature or Pro Se Debtor(s)' Signature
